DETAILED ACTION
This is an application based on application number 16/190,863 filed 14 November 2018, which claims priority to US Provisional Application No. 62/588,027 filed 17 November 2017. Claims 1-2, 4, 7-12, and 14-22 are pending. Claims 3, 5-6 and 13 are canceled.
Amendments to the claims, filed 8 March 2021, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The 35 U.S.C. §103 rejections, made of record in the Office action mailed 8 December 2020, are withdrawn due to Applicant’s amendments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-2, 4, 7-12, 14-20 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Barnhardt et al. (US Patent Application Publication No. US 2016/0351083 A1) (Barnhardt) in view of Chretien et al. (US Patent Application Publication No. US 2012/0123014 A1) (Chretien).

Regarding instant claims 1, 4, and 7-8, Barnhardt discloses a pressure-sensitive adhesive label (Title). In a specific embodiment, Barnhardt discloses the pressure-sensitive adhesive label comprises a carrier layer <14>, a protective layer <33>, and ink layer <22>, a printable layer <20>, a pressure sensitive adhesive layer <24>, and a backside release layer <27> (FIG. 4; page 9, paragraph [0078]). Barnhardt further discloses the protective layer <33> is a UV-cured or UV-curable overprint varnish (page 9, paragraph [0079]), which is construed to read on the claimed overprint layer. The combination of ink layer <22> and printable layer <20> is construed to read on the claimed indicia layer; therefore, the construed indicia layer is between the overprint layer and the adhesive layer. The backside release layer <27> is construed to be on the first side of carrier layer <14>; therefore, since no release layer is shown on the opposing side of carrier layer <14> in FIG. 4, the second side of the carrier layer does not contain a release coating or release layer. Furthermore, FIG. 4 illustrates that protective layer/overprint layer <33> is in contact with the carrier film, wherein the contact surface is construed to be the second side of the carrier film.
	FIG. 5 illustrates a group of discontinuous labels <10> on carrier layer <14> (FIG. 5; page 9, paragraph [0082]).
	Barnhardt teaches that the pressure-sensitive labels are attached to containers via the pressure-sensitive adhesive layer <24> while simultaneously releasing from the carrier layer <14> (FIG. 7 and 8; page 11, paragraph [0091]).
	While Barnhardt does not disclose a specific embodiment that is identical to the claims (i.e., one that simultaneously comprises a plurality of thin film labels on a carrier film, each thin film label comprising an overprint layer, an indicia layer, a release layer, 
	Regarding the limitation reciting the strength of the adhesion between the overprint layer and the carrier film, Barnhardt teaches that the carrier layer <14> has a top surface <29> which has a surface tension low enough to allow printable layer <20> to releasably bond to it (page 5, paragraph [0048]). Since the instant specification is silent to unexpected results, the specific adhesion between the overprint layer and the carrier film is not considered to confer patentability to the claims. As the ability to apply the label to a substrate in combination with the removal of the carrier web is a variable that can be modified, among others, by adjusting the adhesion between the face film and carrier film by adjusting the surface tension of the carrier layer, the precise amount would have been considered a result effective variable by one having ordinary skill in the before the effective filing date the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the surface tension of the carrier layer to optimize the adhesion between the overprint layer and carrier layer in Barnhardt to obtain the desired removability of the carrier film (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

	However, Chretien disclose overprint varnish formulations that are used to overcoat ink based images in order to improve the robustness, durability, and permanence of said ink based images (page 1, paragraph [0007]). Chretien discloses that said overprint varnish formulations comprise a varnish vehicle of at least one monomer (page 1, paragraph [0011]). Chretien further discloses that the monomers are radiation curable and are selected from propoxylated neopentyl glycol diacrylate, dipropyleneglycol diacrylate, and ethoxylated trimethylolpropane triacrylate (page 2, paragraph [0022]). Chretien teaches that the monomer contains functional groups that polymerize after exposure to UV light to form a polymer network that provides printed images with, for example, durability, thermal and light stability, and scratch and smear resistance (page 3, paragraph [0030]). Further, since Chretien discloses that the monomers are polymerized, Chretien is construed to meet the requisite overprint layers comprising a polymer selected from poly(ethoxylated acrylate) polymers, specifically poly(neopentyl glycol propoxylate (2) diacrylate), poly(dipropylene glycol diacrylate), and poly(ethyoxylated trimethylolpropane triacrylate) polymers that include those recited by claim 4 within its scope.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the overprint varnish formulation of Chretien as the overprint varnish in the label of Barnhardt. The motivation for doing so would have been that such an overprint varnish 
	Therefore, it would have been obvious to combine Chretien with Barnhardt to obtain the invention as specified by the instant claims

Regarding instant claims 2 and 9, Barnhardt further discloses a preferable protective layer <33> has a solvent resistance of >50 methyethyl ketone (MEK) double rubs (page 9, paragraph [0080]).

Regarding instant claims 11 and 12, Barnhardt discloses the combination of ink layer <22> and printable layer <20> that is construed to read on the claimed indicia layer, as cited above. Barnhardt does not explicitly disclose that each of the thin film labels contains a portion of a complete indicia, and when the plurality of thin film labels is combined, a complete indicia is formed. However, individual portions of indicia coming together to form a complete indicia is construed to be an intended use limitation of the claimed indicia. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See also MPEP § 2111.05 regarding intended use of indicia.

Regarding instant claim 14, Barnhardt discloses a method of making the pressure-sensitive adhesive label comprising laying down printable layer <20> on 
	Barnhardt further discloses an embodiment wherein protective layer <33> interposes carrier layer <14> and ink layer <22> (FIG. 4; page 9, paragraph [0078]). Barnhardt discloses that the protective layer <33> is a UV-curable overprint varnish (page 9, paragraph [0079]). Therefore, it would have been obvious to modify the process of Barnhardt by first coating onto the carrier film a UV-curable overprint varnish to form protective layer <33>.
	Barnhardt further discloses that in the method, where one of the layers is UV-curable, they are exposed to UV-curing (page 9, paragraph [0082]).
	Barnhardt further discloses embodiments wherein the printable layer <20> and ink layer <22> are printed in a particular pattern (page 10, paragraph [0087]). Therefore, there exists an encompassed embodiment wherein portions of the protective layer <33> are left uncovered by printable layer <20> and ink layer <22>, and these uncovered portions are necessarily covered by the adhesive layer <24>.

Regarding instant claims 15-19, Barnhardt discloses the method of making the pressure-sensitive adhesive label comprising the protective layer <33> that is a UV-curable overprint varnish, which is construed to meet the claimed UV-curable precursor composition.

	However, Chretien disclose overprint varnish formulations that are used to overcoat ink based images in order to improve the robustness, durability, and permanence of said ink based images (page 1, paragraph [0007]). Chretien discloses that said overprint varnish formulations comprise a varnish vehicle of at least one monomer (page 1, paragraph [0011]). Chretien further discloses that the monomers are radiation curable and are selected from propoxylated neopentyl glycol diacrylate, dipropyleneglycol diacrylate, and ethoxylated trimethylolpropane triacrylate (page 2, paragraph [0022]). Chretien teaches that the monomer contains functional groups that polymerize as a result of the exposure to one or more photoinitiators to UV light to readily crosslink, forming a polymer network that provides printed images with, for example, durability, thermal and light stability, and scratch and smear resistance (page 3, paragraph [0030]). Said propoxylated neopentyl glycol diacrylate and ethoxylated trimethylolpropane triacrylate are construed to include, within their scopes, monomers of neopentyl glycol propoxylate (2) diacrylate, ethoxylated (20) trimethylolpropane triacrylate, and ethyoxylated (15) trimethylolpropane triacrylate.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the overprint varnish formulation of Chretien comprising two or more photoinitiators and specific radiation curable monomers as the overprint varnish in the label of Barnhardt. The motivation for doing so would have been that such an overprint varnish provides 
	Therefore, it would have been obvious to combine Chretien with Barnhardt to obtain the invention as specified by the instant claims.

Regarding instant claim 20, Chretien further discloses that the photoinitiators are selected from benzophenones, 2,4,6-trimethylbenzoyldihenylphosphine oxide (TPO), and 1-hydroxy-cyclohexylphenylketone (page 14, paragraph [0077]).

Regarding instant claim 22, Barnhardt does not explicitly disclose the surface energy of the surface of the overprint layer that is in contact with the carrier film. However, Barnhardt teaches that the carrier layer <14> has a top surface <29> which has a surface tension low enough to allow printable layer <20> to releasably bond to it (page 5, paragraph [0048]). Therefore, one of ordinary skill in the art would have been motivated to control the surface tension/energy of the layer in contact with the carrier layer to similarly control releasable bonding. Since the instant specification is silent to unexpected results, the surface energy of the overprint layer surface in contact with the carrier layer is not considered to confer patentability to the claims. As the ability to apply the label to a substrate in combination with the removal of the carrier web is a variable that can be modified, among others, by adjusting the adhesion between the protective/overprint layer and carrier layer by adjusting the surface tension/energy of the carrier layer/overprint layer interface, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding instant claims 23 and 24, reference to FIG. 4, reproduced below, is made.

    PNG
    media_image1.png
    282
    657
    media_image1.png
    Greyscale

	Pressure-sensitive adhesive label <10> consisting of a transfer portion <18> and general support portion <12> (paragraphs [0068; 0071; 0077-0078]), wherein said general support portion <12> is construed to meet the requisite release layer. The transfer portion consists of a protective layer <33> comprising the UV-cured overprint varnish; a printable layer <20> and ink layer <22>, which meet the requisite more than one indicia layer; and pressure-sensitive adhesive layer <24> (paragraph [0077-0079]). 

Regarding instant claim 25, Chretien further discloses that in the overprint varnish, the monomer is present in an amount of 20 percent to 95 percent by weight of the varnish (Claim 7). It is the Examiner’s position that once the monomers are polymerized, the resulting polymer would be present in the overprint varnish in the same amount. It is noted, further, that the amount includes the range recited by the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 26, Chretien further discloses that in the overprint varnish, the monomer is present in an amount of 20 percent to 95 percent by weight of the varnish (Claim 7), and that the total amount of photoinitiator included in the overprint varnish is from about 0 to about 15% by weight of the overprint varnish composition (paragraph [0080]). It is noted the amounts disclosed by Chretien includes the amounts recited by the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Barnhardt in view of Chretien as applied to claim 1 above, and further in view of Takemoto et al. (US Patent No. 4,253,899) (Takemoto).

Regarding instant claim 10, Barnhardt discloses the pressure-sensitive adhesive labels as cited above, but does not explicitly disclose the thickness of the label.
	However, Takemoto discloses a method of making thin labels (Title). Takemoto illustrates a plurality of labels <14> on a carrier layer <40>, wherein each label <14> comprises a face film <16>, indicia <18>, and adhesive <20> (FIG. 3; FIG. 4; col. 7, lines 27-35). Said face film <16> is construed to meet the requisite overprint layer; therefore the indicia <18> is necessarily between the adhesive layer <20> and the layer meeting the requisite overprint layer. Each of labels <14> is discontinuous from the other. Takemoto teaches that a great advantage of such labels is that they can be made very thin (col. 3, lines 43-44), with an exemplary film having a thickness of 0.6 mil (col. 10, lines 18-20).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to produce the pressure-sensitive adhesive labels of Barnhardt to have the exemplary thickness of Takemoto. The motivation for doing so would have been that Takemoto provides an art recognized thickness to produce labels having similar layers and layer construction; furthermore, Takemoto discloses that it is a great advantage to produce very thin labels because thin layers are desired in the particular field of endeavor.
	Therefore, it would have been obvious to combine Takemoto with Barnhardt and Chretien to obtain the invention as specified by the instant claims.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Barnhardt in view of Chretien as applied to claim 1 above, and further in view of Tsai et al. (US Patent Application Publication No. US 2007/0009732 A1) (Tsai).

Regarding instant claim 21, Barnhardt discloses the pressure-sensitive adhesive labels as cited in the rejection above. Barnhardt further discloses the carrier layer may be a plastic film (page 5, paragraph [0045]).
	Barnhardt does not explicitly disclose the polyethylene terephthalate film of the claim.
	However, Tsai discloses a label comprising a support portion and a transfer portion having an ink layer thereon (Claim 104). Tsai teaches that the support portion comprises a carrier of a polymer film substrate made of a polyester such as polyethylene terephthalate because, at least compared to some other plastic materials, polyester has better mechanical properties and makes a better substrate to be printed onto (page 3, paragraph [0044]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use they polyethylene terephthalate carrier film of Tsai as the carrier label in Barnhardt. The motivation for doing so would have been that a polyethylene terephthalate carrier film has better mechanical properties that other plastic films used as carrier films and makes a better substrate to be printed.
	Therefore, it would have been obvious to combine Tsai with Barnhardt in view of Chretien to obtain the invention as specified by the instant claims.

Answers to Applicant’s Arguments
In response to Applicant’s arguments regarding the 35 U.S.C. §112(b) rejections of record the rejections are withdrawn due to Applicant’s amendments.
In response to Applicant’s arguments regarding the prior art rejections of record, the rejections are maintained because Applicant’s arguments are unpersuasive.
Applicant traverses the combination of Chretien with Barnhardt. First, Applicant argues that Chretien does not cure the deficiencies of Barnhardt because Chretien is completely silent regarding delaminating a thin film label from a carrier film, and, instead, prints an image onto a substrate and then coats an overprint varnish over the image. Therefore, Applicant argues that Chretien’s process does not require or describe transfer from a carrier film when a label is placed on a substrate.
	Applicant’s argument is unpersuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Chretien is relied upon to disclose the type of overprint varnish and not the entire concept of a transfer film. As cited in the prior art rejection above, Barnhardt discloses the requisite label, but is silent with regard to the specific overprint layer. One of ordinary skill would be motivated to make the substitution of the overprint layer with that of Chretien because such an 
	Further, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, Applicant’s argument as to the delamination of the thin film from a carrier film is an intended use of the claimed label composition. However, the scope of the prior art combination encompasses a structure that is identical to the structure of the claims and is considered capable of the intended use touted by Applicant.

Applicant further contends that Chretien discloses a myriad of materials for its overprint varnish and fails to provide any guidance as to which of these materials to (i) successfully form an overprint layer on a carrier film and (ii) successfully delaminate from the carrier film with a delamination force of greater than 0 g/mm and up to 5 g/mm. Applicant points to paragraph of Chretien, wherein isodecyl acrylate and lauryl acrylate (dodecyl acrylate) are listed as suitable monomers. However, Applicant contends that the data in the instant application demonstrate that these monomers do not form an overprint layer, even after three passes through the UV unit. Applicant further argues that Chretien discloses isobornyl acrylate in the list of suitable monomers, but, again, Applicant contends that the data in the instant application demonstrates that when isobornyl acrylate was polymerized, the film formed did not laminate. Applicant further contends that Barnhardt discloses a similar deficiency as it discloses an imprintable 
	Applicant’s arguments are unpersuasive. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). See MPEP §2124(I). Further, nonpreferred and alternative embodiments constitute prior art. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP §2124(II). In the instant case, as cited above, Chretien discloses monomers that would necessarily make the same polymer overprint layer as that of the claims. While Chretien may disclose monomers that Applicant alleges do not form the requisite overprint layer, the disclosure of such monomers do not teach away from the use of those monomers that are the same as those claimed. As to Applicant’s arguments that Chretien does not provide sufficient guidance to select the monomers to produce the same overprint varnish polymers of the claims, one of ordinary skill in the art would have, at their disposal, the entirety of the Chretien reference to produce an overprint varnish having sufficient protection ability and excellent release properties from the carrier layer. Applicant has not persuasively argued that the routine experimentation (i.e., the formulation of overprint varnishes 
	Furthermore, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP §716.02(d). In the instant case, Applicant appears to argue that unexpected results are attributed to the selection of particular polymers used to form the overprint layer. However, Applicant’s evidence in the original disclosure and that of the Declaration under 37 C.F.R. §1.132 by Heidi Munnelly filed 20 November 2020 (Munnelly Declaration) are insufficient to show unexpected results attributed to the type of overprint varnish are present over the entirety of the scope of the claims. Independent claim 1 recites broad polymer classes, whereas Applicant’s evidence relies on specific polymers. Even taking dependent claim 4 into consideration, which narrows the scope of the polymers used to produce the overprint varnish, the Applicant’s evidence is not commensurate in scope as each of the overprint varnishes formed in Applicant’s evidence is produce by a specific method (i.e., outlined in Example 3 in Applicant’s original disclosure) that requires specific monomer amounts, a specific type/blend of photoinitiators at a specific amount, and a specific type and process of curing, whereas the claims are not as specific in scope.

Applicant’s comments regarding Breton et al. (US Patent Application Publication No. US 2003/0309397) (Breton) are acknowledged; however, the prior art rejections of record are not reliant on the Breton reference. Said reference is merely cited as a reference of interest as it discloses reactive diluents and materials that can increase crosslink density and toughness of a cured image, wherein said reactive diluents and materials include monomers that are also recited in Applicant’s claims. Therefore, there exists some motivation to use said reactive diluents and materials in the overprint varnish of the prior art (i.e., to increase crosslink density and toughness of the overprint varnish).

Applicant’s arguments regarding the Takemoto and the Tsai references are acknowledged. Applicant, however, merely contends that the references do not cure the deficiencies of Barnhardt in view Chretien. Arguments as to the alleged deficiencies are addressed above.

Applicant further touts the data provided in the Munnelly Declaration. However, the deficiencies of the Munnelly Declaration are addressed in the response to Applicant’s arguments regarding the prior art rejection of Barnhardt in view of Chretien, above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664.  The examiner can normally be reached on M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/Scott R. Walshon/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        



/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        03/18/2021